Citation Nr: 1022278	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent from 
April 1, 2009 forward, for left knee injury with degenerative 
joint disease, status post left total knee replacement (left 
knee disability).

2.  Entitlement to service connection for degenerative 
changes of left hip as secondary to service-connected 
disability of left knee disability (left hip disability).

3.  Entitlement to service connection for degenerative 
changes of left ankle as secondary to service-connected 
disability of left knee disability (left ankle disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the Veteran a VA examination of his left knee, left 
hip, and left ankle and to obtain a medical opinion to 
determine if the Veteran's left hip and left ankle 
disabilities are secondary to his service-connected left knee 
disability.  Those actions completed, the matter has properly 
been returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left knee disability has not caused severe 
painful motion or weakness and he does not suffer from 
subluxation, ankylosis of the left knee, extension limited to 
30 degrees or greater, or non-union of the tibia and fibula 
with loose motion requiring a brace, from April 1, 2009, 
forward.

2.  The Veteran's left knee disability does result in slight, 
but no more than slight, instability, from April 1, 2009, 
forward.

3.  A left hip disability and left ankle disability were not 
caused or aggravated by the Veteran's service-connected left 
knee disability.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent, from April 1, 2009, forward, for status post total 
left knee replacement have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 
4.10, 4.30, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5055, 
5256, 5261, 5262, (2009).

2.  The criteria for a 10 percent, but no more than 10 
percent, rating for instability of the left knee, from April 
1, 2009, forward, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.30, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2009).

3.  The criteria for service connection for a left hip and 
left ankle disability as secondary to the service-connected 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for a left knee injury 
with degenerative joint disease in a November 2006 rating 
decision and the Veteran was assigned a disability rating of 
10 percent with an effective date of August 1, 2006.  In a 
rating decision dated May 2007, the Veteran's rating was 
increased to 20 percent disabling, effective August 1, 2006.  
Another rating decision from May 2008 increased the Veteran's 
rating to 100 percent disabling, effective February 13, 2008 
and an evaluation of 30 percent was assigned from April 1, 
2009.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the Court has held that held that in cases where the record 
reflects that the appellant has multiple problems due to 
service-connected disability, it is possible for an appellant 
to have "separate and distinct manifestations", permitting 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

Additionally, limitation of motion and instability of the 
knee are two separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

In this case, the RO has evaluated the Veteran's status post 
total left knee replacement as 30 percent disabling under 
Diagnostic Code 5055 which rates knee replacements 
(prosthesis).

Replacement of the knee joint with a prosthesis warrants 
assignment of a 100 percent evaluation for a period of one 
year following implantation of the prosthesis.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following discharge from the hospital under the 
provisions of 38 C.F.R. § 4.30. 38 C.F.R. § 4.71a, Prosthetic 
Implants, Note (1).  Thereafter, a minimum 30 percent 
disability evaluation will be assigned.

A 60 percent evaluation will be assigned for chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected lower extremity.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
will be evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Diagnostic Code 5256 provides for a 30 percent evaluation for 
ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between zero degrees and 10 degrees; a 
40 percent evaluation for in flexion between 10 degrees and 
20 degrees; a 50 percent evaluation for in flexion between 20 
degrees and 45 degrees; and a 60 percent evaluation for if 
extremely unfavorable ankylosis at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the knee limited to 
5 degrees warrants a non-compensable rating, extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, non-union of the tibia and fibula 
with loose motion, requiring a brace, is rated at 40 percent 
disabling.  38 C.F.R. § 4.71a.  Mal-union of these bones, 
with marked knee or ankle disability, is rated at 30 percent 
disabling.  Id.  With moderate knee or ankle disability, a 20 
percent rating is assigned, and, with slight knee or ankle 
disability, a 10 percent rating is assigned.  Id.

Additionally, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, Diagnostic Code 
5257 provides for a 10 percent evaluation where the recurrent 
subluxation or lateral instability is "slight," a 20 
percent evaluation where the subluxation or lateral 
instability is "moderate," and a 30 percent evaluation 
where the subluxation or lateral instability is "severe." 
38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2009).

Pursuant to a Board remand in April 2009, the Veteran was 
afforded a VA examination in June 2009.  The examination 
report from June 2009 revealed that the Veteran complained of 
pain in the patella region laterally with range of motion 
particularly.  The Veteran also noted that there were no 
periods of flare-up.  He utilized a cane and brace, which was 
being repaired at the time.  

Upon physical examination, the Veteran presented a slight 
limping gait on the left with a cane.  He had a well-healed 
anterior surgical scar on his left knee with no evidence of 
breakdown, ulceration, keloid formation, or restriction of 
function.  Knee range of motion actively was 10 to 110 
degrees and passively from 0 to 110 degrees.  Lachman's was 
not indicated and there were no flare-ups.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Although the June 
2009 examination contains reports that the Veteran 
experiences pain, such findings do not provide for a higher 
disability rating in this case.  The DeLuca factors go to 
additional loss of function caused by limitation of motion 
due to pain.  In the VA examination report, the examiner 
indicated that upon repetitive motion, which tested for 
increased pain, weakness, fatigability, incoordination, and 
change of range of motion, the Veteran exhibited no 
additional limitations other than increased crepitus and pain 
laterally in the patella region and in the superolateral hip.  
In addition, the examiner added that there was no effect of 
incoordination, fatigue, weakness, or lack of endurance on 
function of his joints.  

In short, there is no additional loss of function caused by 
limitation of motion due to pain.  Therefore, application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a 
disability rating higher than 30 percent.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Also of record are VA treatment notes from March 2008 to 
September 2009 documenting treatment of the Veteran's left 
knee disability.  There is no evidence in any of the medical 
examinations or treatments of subluxation, ankylosis of the 
left knee, extension limited to 30 degrees or greater, or 
non-union of the tibia and fibula with loose motion requiring 
a brace, providing evidence against this claim.  

In particular, a VA outpatient treatment report from May 2009 
revealed that the Veteran continued to have mild effusion and 
pain along the lateral aspect of the left knee.  His range of 
motion was 0 to 90 degrees and there was no flexion 
instability noted.  

Another VA outpatient treatment report from July 2009 
indicated that the Veteran's left knee had a range of motion 
from 0 to 95 degrees.  There was no instability at 0, 30, or 
90 degrees but he had pain on the anterior lateral aspect of 
his knee along the lateral facet.

The above evidence weighs against granting a rating in excess 
of 30 percent for the Veteran's left knee disability under 
Diagnostic Code 5055 from April 1, 2009, forward.  There is 
no significant evidence of weakness and the Veteran's pain is 
generally limited to the anterior lateral aspect of his knee.  
In fact, at the June 2009 examination, there was no objective 
evidence that the Veteran's left knee disability prevented 
him performing his daily activities, including (for example) 
showering, shaving, and dressing.  In short, there is no 
evidence of severe painful motion or weakness in the left 
knee to warrant a rating of 60 percent.

The evidence is also against a rating in excess of 30 percent 
for the Veteran's left knee disability based on limitation of 
motion.  Indeed, to warrant even a 10 percent rating under 
Diagnostic Codes 5260-5261, the Veteran must have flexion 
limited to 45 degrees or extension limited to 10 degrees.  To 
warrant a 20 percent rating, the Veteran must have flexion 
limited to 30 degrees or extension limited to 15 degrees.  On 
objective testing, the Veteran's range of motion has never 
been limited to more than 10 degrees extension or 90 degrees 
flexion.

The Board has also considered whether any other alternate 
diagnostic codes enable an increased rating for the Veteran's 
left knee disability evaluated based on limitation of motion.  
In this regard, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate non-union of the tibia or 
fibula, a 40 percent rating is not possible under Diagnostic 
Code 5262.

However, assignment of a separate rating for a left knee 
disability predicated on instability under Diagnostic Code 
5257 is appropriate here.  The examination report from June 
2009 revealed that the Veteran had "mild instability 
consistent with knee replacement with mild valgus opening 
medially at 0 degrees."  This additional, minimal symptom is 
not so significant as to give rise to a moderate instability 
of the left knee.  Thus, an additional rating of 10 percent 
for the Veteran's slight instability of the left knee is 
warranted and rating higher than 10 percent disabling for the 
left knee disability is not warranted.  The most recent 
examination provides highly probative evidence against a 
finding of more than mild instability.

Also considered by the Board is whether the Veteran's total 
left knee replacement warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the Veteran's reported symptoms, including pain and 
limited range of motion are all adequately addressed by the 
schedule of ratings.  There are no manifestations of the 
Veteran's knee disability that have not contemplated by the 
rating schedule and assigned an adequate evaluation based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

For the reasons provided above, the preponderance of evidence 
is against the Veteran's claim for a disability rating in 
excess of 30 percent for status post total left knee 
replacement from April 1, 2009, forward under Diagnostic 
Codes 5055, 5256, 5261, and 5262.  However, a basis was found 
for assignment of a separate evaluation of 10 percent from 
April 1, 2009, forward, for instability under Diagnostic Code 
5257, as discussed above.

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2009).

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Left Hip and Left Ankle Disabilities

Service treatment reports are absent for any complaints of or 
treatment for left hip or left ankle conditions.  A 
separation report of medical examination from May 1969 
revealed normal clinical evaluations of the lower 
extremities, including strength and range of motion.  An 
associated report of medical history indicated that the 
Veteran did not then have, nor had previously had arthritis, 
bone, joint, or other deformity.  The Veteran did, however, 
indicate that he had swollen or painful joints.  In his 
explanation, the Veteran identified having a swollen, painful 
left knee, for which he is already service-connected.  He was 
silent as to any pain in the left hip or left ankle.

VA outpatient treatment reports of record are also absent for 
a finding of complaints of or treatment for left hip or left 
ankle conditions.

These service treatment records and post-service treatment 
reports (which fail to indicate left hip and left ankle 
disabilities that manifested in service or one year after 
separation from service) are strong evidence against the 
Veteran's claim as they tend to show that the Veteran did not 
have left hip or left ankle conditions in service.  The 
complete absence of any mention of any of the claimed 
disabilities during service or within one year of separation 
from service is evidence against a grant of service 
connection on a direct basis, including on a presumptive 
basis for chronic diseases.

Pursuant to a Board remand in April 2009, the Veteran 
underwent a VA examination in June 2009.  There, he was 
diagnosed with left hip mild degenerative joint disease and 
left ankle arthralgia.  

After review of the claims file, the included service 
treatment records, as well as prior VA examinations and 
orthopedic literature, the examiner opined that the Veteran's 
"left hip mild [degenerative joint disease] and his left 
ankle arthralgia are not secondary to his left knee, as the 
review of the orthopedic literature shows no peer-reviewed 
studies that support the contention that post-traumatic 
degenerative changes of one joint may induce arthritis in 
another joint of the ipsilateral or contralateral 
extremity."  The examiner goes further to explain that 
"[i]t is more likely than not that his left ankle arthralgia 
and left hip mild [degenerative joint disease] are related to 
the chronic degenerative changes as a result of aging, 
musculoskeletal deconditioning, and a genetic predisposition 
for developing osteoarthritic conditions."

This opinion is found to be highly probative evidence against 
the Veteran's claims for service connection for left hip and 
left ankle disabilities on a secondary basis.  It provides a 
detailed explanation and is clearly based on a review of the 
Veteran's history.

Though the June 2009 examiner does not directly address the 
issue of aggravation, he encompasses aggravation by use of 
the language, "are not secondary to," providing evidence 
against such a finding.  The post-service treatment records 
would also provide evidence against this finding, failing to 
indicate any connection between the Veteran's left hip and 
left ankle disabilities and his service-connected left knee 
disability, outweighing the Veteran's contentions that such 
connections exists.

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for a left 
hip disability and left ankle disability as secondary to 
service connected left knee disability, and his claims must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in August 2005, March 2006, and May 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

An evaluation higher than 30 percent disabling for left knee 
injury with degenerative joint disease, status post left 
total knee replacement is denied.

A 10 percent evaluation for slight instability of the left 
knee is granted subject to regulations governing the payment 
of monetary awards.

Entitlement to service connection for degenerative changes of 
left hip as secondary to service-connected disability of left 
knee injury is denied.

Entitlement to service connection for degenerative changes of 
left ankle as secondary to service-connected disability of 
left knee injury is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


